t c memo united_states tax_court roger g cotner and marlan w cotner petitioners v commissioner of internal revenue respondent docket no filed date roger g cotner pro_se and for petitioner marlan w cotner james f mauro for respondent memorandum findings_of_fact and opinion carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 1all section references are to the internal_revenue_code in effect for the year in issue all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioners' federal_income_tax in the amount of dollar_figure and an accuracy-related_penalty pursuant to sec_6662 in the amount of dollar_figure with the exception of the sec_6662 accuracy-related_penalty all of the issues resulting from adjustments made in the notice_of_deficiency have been conceded by petitioners in their petition petitioners claim they are entitled to a capital_loss deduction not included on their original federal_income_tax return consequently the issues for decision are whether petitioners are entitled to a deduction for a long-term_capital_loss sustained in connection with the sale of a horse and whether the underpayment of petitioners' federal_income_tax was due to negligence so as to render them liable for the accuracy-related_penalty under sec_6662 for that year findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the exhibits attached thereto are incorporated herein by this reference during the year in issue petitioners were husband and wife and filed a joint federal_income_tax return at the time the petition was filed 2in addition to the issues framed by the pleadings respondent agrees that petitioners understated by dollar_figure a depreciation deduction claimed on their federal_income_tax return although no issue involving an additional_depreciation deduction is formally before the court the parties in response to a suggestion by the court have agreed that the allowance of this additional_depreciation deduction will be reflected in their rule_155_computations petitioners resided in grand haven michigan roger g cotner is and was during the year in issue a practicing attorney he has been a member of the bar of this court since references to petitioner are to marlan w cotner petitioners filed a joint federal_income_tax return for the year on or about date after completion of respondent's audit and during the preparation of the notice_of_deficiency which was issued on date petitioners submitted to respondent a form 1040x amended u s individual_income_tax_return dated date the form 1040x contained an amended schedule d claiming a long-term_capital_loss roger g cotner prepared petitioners' original return as well as the form 1040x petitioners now concede the adjustments made in the notice_of_deficiency in their petition however petitioners raise the issue of whether they are entitled to the capital_loss deduction claimed on their amended_return during the year in issue petitioner worked as a self- employed artist and as indicated roger g cotner was employed as an attorney petitioner has apparently had a lifelong interest in horses and horseback riding she began riding horses in the third grade she purchased her first horse while she was attending college as an art major her particular interest is in dressage riding a form of riding in which the horse is required to execute a variety of precision movements upon command from its rider dressage riders are rated at different levels from training through grand prix petitioner had taken horseback riding lessons once or twice per week for a period of years prior to the year in issue some of her lessons were taken from a former olympic rider as of the date of trial she had progressed to the second level of dressage riding there is nothing in the record that suggests that petitioner's riding dressage or otherwise was done on other than a personal recreational basis at various times during her life petitioner owned a total of horses during petitioner owned only one horse which was named sassy sassy was purchased in at the age of for dollar_figure petitioner acquired sassy because of her belief that the horse would perform well in dressage riding petitioner did not acquire sassy with the intent to breed her it would appear that petitioner acquired the horse solely for riding purposes however shortly after she purchased sassy petitioner decided to breed her after considering several potential stallions sometime in the spring of petitioner decided upon a stallion named reckless blade petitioner entered into a standard breeding contract with the owners of reckless blade and paid a stud fee of dollar_figure in the spring of as a result of the breeding sassy produced a live foal which was given the barn name of daisy the parties stipulated that petitioners incurred actual expenses related to the breeding of sassy and the maintenance of daisy in the amount of dollar_figure included in this amount are the following expenditures expenditures explanation dollar_figure - stud fee boarding and care for daisy and boarding care of sassy during pregnancy dollar_figure - costs to maintain horses plus a moving expense in february of petitioners sold daisy for dollar_figure daisy was sold at the approximate age of months a dressage horse reaches its peak value between age and and only after extensive training petitioners did not provide any training to daisy between her birth in and sale in nor did they enter daisy in any dressage competitions prior to sale petitioner testified that personal family matters precluded her from spending the time with daisy that would have been necessary to train the horse for dressage riding opinion petitioners claim that they incurred a loss on the sale of daisy and that pursuant to sec_165 they are entitled to deduct the loss as a long-term_capital_loss in calculating the amount of the long-term_capital_loss petitioners computed their cost_basis in daisy by taking into account all of the expenditures incurred in connection with daisy's care respondent offers a variety of reasons why petitioners are not entitled to the deduction here in dispute as we have pointed out in numerous opinions deductions are a matter of legislative grace a taxpayer who claims entitlement to a deduction must identify the specific statute that allows for the deduction and prove that all of the requirements of that statute have been satisfied 292_us_435 generally sec_165 allows as a deduction any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise disregarding certain parts of sec_165 that have no application to this case sec_165 provides that in the case of an individual the deduction is limited to losses_incurred in any transaction entered into for profit in this case we consider the relevant transaction to be the production of the foal daisy to be entitled to a loss under sec_165 petitioner's primary motive for entering into the transaction must have been to make a profit 82_tc_1001 by primary we mean of first importance or principally see 383_us_569 fox v commissioner supra 81_tc_210 although profit need not be the sole motive if we find that petitioner's intent to make a profit was merely incidental petitioners will not be entitled to the loss under sec_165 whether a transaction is entered into for profit is a question of fact the burden_of_proof is on petitioners to show that petitioner entered into the transaction primarily for profit rule a greater weight is accorded objective facts than is given to petitioner's self-serving statements characterizing her intent fox v commissioner supra 78_tc_659 72_tc_659 taking petitioner's testimony as presented there is simply very little to suggest that the decision to produce and sell a foal was made primarily for profit purposes petitioner testified that she did not purchase sassy with the intent to breed her we must assume from that testimony that her investigation and beliefs with respect to sassy's heritage were more in connection with sassy's performance riding than with the horse's breeding potential petitioner's only testimony with respect to a profit intent came in the form of the following generalized responses to a series of questions put to her during direct examination q a q a prior to actually breeding sassy did you investigate how much you'd be able to sell a foal for well the market at the time was quite strong when i bought sassy she was dollar_figure she was four so she was age four she was age four a three- or four-year old you could command big_number to big_number if petitioner's primary purpose in breeding sassy was to produce a foal that could be sold for a profit we would have expected that petitioners would have produced some evidence as to how she intended to implement her plan with some references to projected expenses anticipated training programs for the foal and revenue estimates that were based upon more than what she paid for sassy see eg hartford v commissioner tcmemo_1995_351 as it turns out it would appear that petitioner's decision to sell daisy was not in accordance with a previously developed plan to do so but rather resulted from the extra expenses petitioners were forced to incur in maintaining an additional horse following daisy's birth petitioners who each maintained a career unrelated to horse breeding displayed little interest in developing the foal so that it could be sold at a profit petitioner testified that a horse with daisy's bloodlines would reach a peak value between age and and only with extensive training however petitioners did not provide any training to the foal between its birth in and its sale in nor did they enter daisy in any dressage competitions prior to sale moreover daisy was sold at approximately months old well before she could possibly reach her peak value it is clear from the record that petitioner had a keen interest in horses in general and dressage riding in particular it is equally clear that petitioner's interest in horses and dressage riding was on a personal recreational basis we think it more_likely_than_not that petitioner's decision to breed sassy was for the primary purpose of perpetuating what she believed to be an excellent bloodline and that any profit_motive was merely incidental to her primary purpose in light of the foregoing we find that petitioner's motivation behind producing the foal was primarily personal in nature and that any profit_motive that existed was merely incidental the transaction in which daisy was sold was nothing more than the sale of petitioner's personal albeit capital asset the loss from the transaction is not within the categories of losses allowed by sec_165 or any other provision of the internal_revenue_code accordingly petitioners are not entitled to a long-term_capital_loss deduction for the year in connection with the sale of daisy in view of the foregoing we need not address respondent's other arguments related to this issue accuracy-related_penalty respondent determined that petitioners are liable for the accuracy-related_penalty imposed by sec_6662 sec_6662 and b imposes a penalty on any portion of an underpayment which is attributable to negligence or disregard of 3respondent in her brief suggests that daisy was not a capital_asset in the hands of petitioner no authority for this proposition was stated and it would appear to us that given the express language of sec_1221 which provides the definition of a capital_asset daisy clearly fits within that definition rules or regulations the term negligence includes any failure to make a reasonable attempt to comply with the statute and the term disregard includes any careless reckless or intentional disregard sec_6662 the penalty does not apply to any portion of an underpayment for which there was reasonable_cause and with respect to which the taxpayer acted in good_faith sec_6664 respondent's imposition of the sec_6662 penalty is presumptively correct and petitioners bear the burden of proving that they are not liable for the accuracy-related_penalty under sec_6662 rule a cf 290_us_111 58_tc_757 petitioners have conceded all of the adjustments made in the notice_of_deficiency which adjustments gave rise to respondent's imposition of the accuracy-related_penalty they have offered no evidence or explanation of the circumstances surrounding the filing of their federal_income_tax return other than it was prepared by roger g cotner respondent argues that as an attorney roger g cotner should have known that certain of the deductions claimed on the form_1040 were blatantly wrong evidenced by their concessions in this case we note that as a practicing attorney roger g cotner is held to a higher standard of care than other taxpayers 104_tc_518 petitioners' failure to explain the circumstances surrounding the preparation and filing of their federal_income_tax return particularly in view of roger g cotner's background leads us to conclude that respondent's imposition of the accuracy-related_penalty is appropriate accordingly petitioners are liable for the accuracy-related_penalty under sec_6662 for the year to reflect the foregoing decision will be entered under rule
